Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein said first and second portions of the smokable material are in direct contact with, respectively, said first and second portions of the support, which are provided by said at least one electrical insulator layer” is considered new matter because there is no support in the specification for such limitation.  The specification pages 37-39, page 40, lines 1-2, and Fig. 17 discloses a support (410) comprising two electrical insulator layers 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 34, 37-41, 43-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants (WO 2013/034459) in view of Alarcon (US 2016/0081394) or Taluskie (US 2016/0007652).
Regarding claim 28, Egoyants teaches a device (combination of 3, 4, 5, 18) for use with apparatus for heating smokable material (abstract) to volatilize at least one component of the smokable material (5), the device comprising a support (3); and smokable material arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support (as shown in Fig. 1-9).
Egoyants fails to disclose wherein a first portion of the smokable material has a form so as to be heatable more quickly than a second portion of the smokable material.

Taluskie teaches wherein a first portion (811) of the smokable material has a form so as to be heatable more quickly than a second portion (813) of the smokable material (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants with Alarcon or Taluskie, by providing a first portion of the smokable material having a form so as to be heatable more quickly than a second portion of the smokable material, for the advantages of adjusting or changing the heating of the smokable material or the flavor to comply with user requirements.
Regarding claim 30, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the first portion (Taluskie, 811; Alarcon, 814A) of the smokable material is arranged on the support with a first thickness (Taluskie, as shown in Fig. 8l Alarcon, as shown in Fig. 8D) and the second portion (Taluskie, 813; Alarcon, 804B) of the smokable material is arranged on the support with a second thickness that is greater than the first thickness (Taluskie, as shown in Fig. 8l Alarcon, as shown in Fig. 8D).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different thicknesses for the advantages of changing the rate of heating of 
Regarding claim 34, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the first and second portions of the support are first and second sides of the support, respectively (Egoyants, as shown in Fig. 1-9; Taluskie, as shown in Fig. 8; Alarcon, as shown in Fig. 8D).
Regarding claim 37, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the support is a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31).
Regarding claim 38, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the heating element is heatable by passing an electric current through the heating element (Egoyants; page 5, lines 22-31).
Regarding claim 39, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the smokable material is in solid form or comprises tobacco (Egoyants; page 5, lines 17-20 and 33).
Regarding claim 40, Egoyants and Alarcon or Taluskie combined a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the cartridge comprising a device as set forth above.
Regarding claim 41, Egoyants and Alarcon or Taluskie combined teach the cartridge as set forth above, comprising a housing (Egoyants; 7) defining a chamber (Egoyants; 4), wherein the device is located within the chamber (Egoyants; as shown in Fig. 1-9).

Regarding claim 44, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, wherein the apparatus is arranged to heat the smokable material to volatilize the at least one component of the smokable material without combusting the smokable material (Egoyants; page 12, lines 14-33).
Regarding claim 45, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, comprising a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31), wherein the assembly comprises a controller for controlling the supply of electrical power to the heating element from an electrical power source (Egoyants; page 12, lines 14-page 5, lines 22-31).
Regarding claim 46, Egoyants and Alarcon or Taluskie combined teach the apparatus as set forth above, wherein the heating element of the apparatus is the support (Egoyants; 3; as shown in Fig. 1-9).
Regarding claim 47, Egoyants teaches a device (combination of 3, 4, 5, 18) for use with apparatus for heating smokable material (abstract) to volatilize at least one component of the smokable material (5), the device comprising a support (3); and smokable material arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support.

Alarcon teaches wherein a first portion (804A) of the smokable material has a first thickness (as shown in Fig. 8D) and a second portion (804B) of the smokable material has a second thickness (as shown in Fig. 8D), and wherein the second thickness is greater than the first thickness (as shown in Fig. 8D).
Taluskie teaches wherein a first portion (811) of the smokable material has a first thickness (as shown in Fig. 8) and a second portion (813) of the smokable material has a second thickness (as shown in Fig. 8), and wherein the second thickness is greater than the first thickness (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants with Alarcon or Taluskie, by making the first and second portions of the smokable material of different thicknesses, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different thicknesses for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.

Regarding claim 50, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the support (Egoyants; 3) comprises an electrically-conductive material layer (Egoyants; sections 10) and at least one electrical insulator material layer (Egoyants; p.0056 of US pub 2014/0202476), and wherein said first and second portions of the smokable material are in direct contact with, respectively, said first and second portions of the support, which are provided by said at least one electrical insulator layer (Egoyants; as shown in Fig. 1-3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie as set forth above, and further in view of Wrenn (US 2008/0149121) or Counts (US 5,369,723).
Regarding claim 29, Egoyants and Alarcon or Taluskie combined teach all the elements of the claimed invention as set forth above, except for, wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size.
Wrenn teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second 
Counts teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size (Col. 13, lines 25-35).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants and Alarcon or Taluskie, with Wrenn or Counts, by making the first and second portions of the smokable material of different mean particle sizes, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different mean particle sizes for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie, and further in view of Moffitt (US 7,163,015).
Regarding claim 36, Egoyants and Alarcon or Taluskie combined teach the device as set forth above, wherein the smokable material is bonded to the support (Egoyants, by the insulation 18; or in the embodiment having a spirally shaped heater 3, 
Egoyants and Alarcon or Taluskie combined fail to disclose wherein the smokable material is bonded to the support by adhesive or by chemical bond.
Moffitt teaches an electrically heated cigarette smoking system (title) wherein the smokable material (50 or,  50 and 30) is bonded to the support (60) by adhesive (Col. 6, lines 63-67, and Col. 7, lines 1-13).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Egoyants and Alarcon or Taluskie, with Mottiff, by bonding the smokable material to the support by adhesive, to properly secure the smokable material to the support.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Alarcon or Taluskie as set forth above, and further in view of Liu (US 2013/0167853).
Regarding claim 42, Egoyants and Alarcon or Taluskie combined teach the cartridge as set forth above, wherein the support is a heating element (Egoyants; 3) for heating the smokable material (Egoyants; page 5, lines 22-31).
Egoyanst fails to explicitly disclose comprising two electrically-conductive terminals that are accessible from an exterior of the cartridge, and wherein the heating element is electrically connected across the electrically-conductive terminals.

Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the cartridge of Egoyants and Alarcon or Taluskie, with Liu, by providing two electrically-conductive terminals as an alternative to connect the battery to the heater.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants in view of Wrenn or Counts.
Regarding claim 49, Egoyanst teaches a device (combination of 3, 4, 5, 18) for use with apparatus for heating smokable material (abstract) to volatilize at least one component of the smokable material (5), the device comprising: a support (3); and smokable material (5) arranged on the support (as shown in Fig. 1-9), wherein a first portion of the smokable material is arranged on a first portion of the support and a second portion of the smokable material is arranged on a second portion of the support (as shown in Fig. 1-9).
Egoyants fails to disclose wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size, and wherein the second mean particle size is greater than the first mean particle size.

Counts teaches wherein the first portion of the smokable material comprises particles of the smokable material having a first mean particle size, and the second portion of the smokable material comprises particles of the smokable material having a second mean particle size that is greater than the first mean particle size (Col. 13, lines 25-35).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the smokable material of Egoyants and Alarcon or Taluskie, with Wrenn or Counts, by making the first and second portions of the smokable material of different mean particle sizes, for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the first and second portions of the smokable material of different mean particle sizes for the advantages of changing the rate of heating of the smokable material or flavor to comply with the user requirements, with a reasonable expectation of success and predictable results.

Response to Arguments
Applicant's arguments filed 12/11/2021 have been fully considered but they are not persuasive. Regarding claim 28, Applicant argues that “As an initial matter, Ergoyants relates to solid smokable material while Alarcon and Tulaskie relate to liquid precursors that are wicked. It would not be expected that these two technologies could be combined, because there would not be any way to make the material of Ergoyants wick or flow. Modifying Ergoyants with Alarcon or Tulaskie would therefore not have been obvious to a person having ordinary skill in the art at the time of the invention. Furthermore, the portion of Alarcon cited as teaching the first portion having a form more quickly heatable than a second portion is not actually smokable material. Rather, the cited portions (reference numbers 804a and 804b) of Alarcon relate to insulative batting. It is acknowledged that some smokable material may be wicked through these portions of Alarcon, but the insulation itself is not a smokable material and cannot be cited as such. Furthermore, because the smokable material is wicked in Alarcon and travels between portions of the devices thereof, there is no discrete “first portion” or “second portion” of the smokable material associated with any given section of the batting or other regions of the device in Alarcon. Accordingly, because the references cannot be combined and because the cited portions of Alarcon do not actually teach the claim elements that they are cited as teaching, Applicant respectfully requests reconsideration of these rejections. Claims 29-46 and 48 are allowable at least by virtue of their dependence from allowable claims 28 and 47, respectively.” on remarks page 10, lines 7-23.  In response to Applicant’s arguments, Alarcon and Tulaskie were combined with Egoyants to disclose the shape of the smokable material, not solid or .
Regarding claims 29-30, 34 and 36-50, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/04/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761